DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s request for continued examination (RCE) filed on August 17, 2022.  In virtue of this filing:
Claims 4, 13-14, 18, 22-23 and 25-29 are cancelled; and thus,
Claims 1-3, 5-12, 15-17, 19-21, 24 and 30-31 are now pending in the instant application.
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 24, the recitation of “combining the first processed data to produce second processed data” in line 6 renders the claim indefinite since it is not clear how the first processed data being combined to itself to produce second processed data thereof?
Allowable Subject Matter
Claims 1-3, 5-12, 15-17, 19-21 and 30-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A luminaire network, comprising … “wherein the processing unit is configured to process the first sensed data to produce first processed data, wherein the luminaire network is further configured such that the first processed data of said at least two luminaires is further processed to produce second processed data, and wherein an indication of quality of at least one of the first sensed data and the first processed data is taken into account to produce the second processed data”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-3, 5-12, 15-17, 19-21 would be allowable as being dependent on claim 1).
A luminaire network comprising … “at least one secondary sensor configured to output second sensed data, wherein the processing unit is configured to process the first sensed data to produce first processed data using the second sensed data”, in combination with the remaining claimed limitations as claimed in independent claim 30 (claim 31 would be allowable as being dependent on claim 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Doublet – US 2011/0211110
Prior art Henig et al. – US 2011/0199004
Prior art Verfuerth et al. – US 2009/0315485
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 17, 2022